FILED
                               NOT FOR PUBLICATION                           SEP 24 2012

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



FRANCIS W. DAVIS,                                 No. 11-18078

                 Plaintiff - Appellant,           D.C. No. 2:11-cv-00859-GGH

  v.
                                                  MEMORANDUM *
M. MARTEL, Warden; et al.,

                 Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                   Gregory G. Hollows, Magistrate Judge, Presiding **

                             Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Francis W. Davis, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
                Davis consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations in connection with his placement in administrative

segregation, his change in classification status, and the handling of his prison

grievances. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

       The district court properly dismissed Davis’s Fourteenth Amendment claims

because Davis failed to allege facts sufficient to show the deprivation of a

protected liberty or property interest. See Sandin v. Conner, 515 U.S. 472, 483-84

(1995) (requirements to demonstrate a protected liberty interest); Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of

property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a

meaningful postdeprivation remedy for the loss is available.”); Ramirez v. Galaza,

334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate constitutional

entitlement to a specific prison grievance procedure”); Hernandez v. Johnston, 833

F.2d 1316, 1318 (9th Cir. 1987) (prisoners have no constitutional right to a certain

classification status).

       To the extent that Davis sought to allege additional violations of his rights,

they were properly dismissed because Davis’s complaint did not contain a short


                                           2                                       11-18078
and plain statement of those claims as required by Fed. R. Civ. P. 8(a). See

McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (a complaint must make

clear “who is being sued, for what relief, and on what theory, with enough detail to

guide discovery”).

      AFFIRMED.




                                          3                                    11-18078